Per Curiam.

Respondent was admitted to the Bar in the Second Department on December 18, 1963.
On December 27, 1976, respondent was convicted of the crime of attempted grand larceny in the second degree by his plea of guilty to that charge in satisfaction of the Superior Court Information filed in the Supreme Court of the State of New York, County of New York (No. 4913-76) on December 27, 1976. He was thereafter sentenced to a term of imprisonment of one year.
The crime of attempted grand larceny in the second degree is a class E felony (Penal Law, §§ 110.05; 155.35).
Petitioner the Association of the Bar of the City of New York by petition seeks to have respondent’s name stricken from the roll of attorneys. Such action is mandatory (Judiciary Law, § 90, subd 4).
The petition is granted and respondent’s name is stricken from the roll of attorneys.
Murphy, P. J., Lupiano, Birns and Capozzoli, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York.